Citation Nr: 0632356	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for service-connected pes planus.  

2.  Entitlement to an increased (compensable) evaluation of 
service-connected plantar wart removal residuals. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1982 until August 
1992

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City Utah, acting on behalf of the VA Regional Office in 
Anchorage, Alaska (the RO).  At that time, service connection 
of bilateral pes planus was granted and a 10 percent 
disability rating was assigned.  Service connection was also 
granted for plantar warts and a noncompensable disability 
rating was assigned.  The veteran has perfected an appeal as 
to the assigned ratings for both conditions. 

During the course of the appeal, at the veteran's request, 
jurisdiction over this matter has been transferred to the VA 
RO in Winston Salem, North Carolina.     

The veteran had requested a Travel Board hearing at the RO.  
A hearing was scheduled for November 2004.  The veteran did 
not appear and has not requested that the hearing be 
rescheduled.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus manifests as pain and 
some right-sided flexion deformities, without evidence of 
swelling on use, characteristic callosities or objective 
evidence of bilateral marked deformity.   

2.  The veteran's residual of removal of plantar warts 
consists of nonadherent, well-healed scars without evidence 
of limitation of motion due to scars, pain on examination of 
scars, frequent loss of skin covering, exfoliation or 
itching.  




CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected bilateral foot condition has not been 
met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).  

2.  Entitlement to a compensable evaluation for service 
connected residuals of plantar warts has not been shown.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.118, Diagnostic Code 
7819 (2002 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.  

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

That said, in July 2001 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish his 
claims, what evidence they would obtain, and what evidence he 
should submit. This letter also, essentially, requested that 
he provide any medical evidence in his possession that 
pertained to this claim. The Board finds that the notice 
requirements set forth have been met, because while the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
- i.e. the latter two elements of service connection, noted 
above - for the disability on appeal, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for an increased disability as to either condition, and as 
such, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

Regarding the VA's duty to assist claimants, it is pointed 
out that VA shall make reasonable efforts to obtain evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO has obtained the veteran's service 
medical records and attempted to obtain VA treatment records.  
The RO was advised by the VA Medical Center in Anchorage, 
Alaska, that no such records were available.  The veteran has 
identified no additional information or evidence that should 
be obtained despite the RO's specific request for same in its 
July 2001 letter to the veteran.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   The veteran was provided with a VA 
medical examination in July 2001.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

The Board has considered the representative's contention that 
because there has been no VA examination for this claim since 
November 2001, a new examination is required. The passage of 
time, in and of itself, does not render such evidence stale.  
There has been no indication from the veteran or the 
veteran's representative that the veteran's disability has 
worsened since the prior examination.  Therefore, remand for 
an additional examination is not required under the law.  
Moreover, given the veteran's failure to communicate with VA 
since January 2004 and his failure to appear at the RO for 
his November 2004 hearing, it appears that the veteran may 
have made himself unavailable to VA. Under such 
circumstances, a remand for an additional examination would 
be futile.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  
      
Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).

This case involves the veteran's appeal of the initial 
assignment of a disability rating for the service-connected 
disability at issue.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder. In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.



Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

1. Entitlement to an initial evaluation in excess of 10 
percent for service-connected pes planus.  

Analysis

The veteran is seeking entitlement to an increased rating for 
his service-connected pes planus.  For the reasons set out 
immediately below, the Board has determined that the evidence 
of record does not support the assignment of a rating in 
excess of the currently assigned 10 percent.  

Currently, the veteran's bilateral foot disability is 
evaluated under Diagnostic Code 5276 [Flatfoot, acquired].  
According to the medical evidence of record, the veteran's 
condition is diagnosed as bilateral pes planus, that is to 
say, flatfeet.  There is no indication that another 
diagnostic code would be more appropriate and neither the 
veteran nor his representative have requested the application 
of a different diagnostic code.  Accordingly the use of 
Diagnostic Code 5276 [Flatfoot, acquired] will be continued.  

Diagnostic Code 5276 [Flatfoot, acquired] provides for the 
following levels of disability when the condition is 
bilateral:  

50 %   Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, and no 
improvement with orthopedic shoes or appliances.  

30 %   Severe; bilateral pes planus with objective evidence 
of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

10 %  Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achillis, pain on 
manipulation or use of the feet.  

0%  Mild; symptoms relieved by built-up shoe or arch support.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).  

Based on the evidence of record, it is the Board's conclusion 
that the criteria for an increased rating for the veteran's 
bilateral pes planus are not shown.  

The evidence of record in this matter is extremely limited.  
The veteran reported for a VA examination in November 2001.  
The examination report is the only evidence of record 
concerning the current condition of the veteran's feet. 

In July 2001, the veteran received a letter from the RO 
requesting treatment information.  In the 5 years since the 
veteran received that letter he has not provided the RO with 
any indication that there exists any current treatment 
records for this condition.  As discussed above, treatment 
records were requested from the VA Medical Center in 
Anchorage, Alaska, but no records were found.  Further during 
the course of the appeal, the veteran has not at any time 
described they symptomatology associated with his pes planus.  
 
At the time of the November 2001 examination the condition of 
the veteran's feet was found to include bilateral pes planus 
and evidence of pain on use was found.  There was not, 
however, any indication of swelling on use.  The veteran 
exhibited only one callus, on his left little toe, however, 
this is attributable to his corn removal, not pes planus.  
Some flexion deformities were also found in the veteran's 
right foot.  

In order to meet the criteria for the next higher 30 percent 
disability rating there must be evidence of severe pes planus 
characterized by marked deformity, pain on manipulation and 
use, indication of swelling on use and characteristic 
callosities. 

A review of the medical evidence above shows that the 
majority of these criteria are not met.  Specifically, the 
examiner did not find callouses attributable to pes planus.  
Additionally, there was no finding of swelling in the 
veteran's feet.  There was a finding of flexion deformities 
limited to the right foot only and it appears that the 
veteran's condition meets the criteria  for pain on 
manipulation.  However, when a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2006).  
As summarized above, only one of the four criteria have been 
met, and a second criterium was only partially met (flexion 
deformities found only on the right foot, not bilaterally), 
therefore the condition more closely corresponds with the 
lower rating, not the higher 30 percent rating.  Accordingly, 
the assignment of that rating is not warranted.   

Additionally, as the criteria for the assignment of a 30 
percent disability rating have not been met, it logically 
follows that that the criteria for the 50 percent disability 
rating have also manifestly not been met.  

The Board has given thought to whether additional disability 
may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  The Court 
has held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2006) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2006). See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Although the veteran's pes planus undoubtedly causes him 
pain, there is of record no evidence of weakness, 
fatigability, incoordination and the like due to pain caused 
by the service-connected pes planus.  In essence, the 
symptomatology associated with the service-connected pes 
planus is exactly that described in the schedular criteria, 
namely bilateral pes planus with pain.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).

As a final note, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged ratings," would be in order.  See Fenderson, supra.  
However, as the assigned 10 evaluation reflects the degree of 
impairment shown since the date of the grant of service 
connection for the foot disability, and as this evaluation 
has been effective since that time, there is no basis for 
staged ratings with respect to this claim.

Therefore for the reasons and bases set out above, the Board 
has determined that the criteria for a rating in excess of 10 
percent have not been met.  Accordingly, the 10 percent 
disability rating will be continued.  

2.  Entitlement to an increased (compensable) evaluation of 
service-connected plantar wart removal residuals 

Analysis

The veteran is also seeking entitlement to an increased 
rating for his service connected plantar wart removal 
residuals and has been rated with reference to Diagnostic 
Code 7819 [benign skin neoplasms].  There is no indication in 
the record or in the argument presented by the veteran and 
his representative that use of another diagnostic code would 
more appropriately describe this condition or result in a 
higher rating for the veteran.  Accordingly the Board can 
find no reason for the use of another diagnostic code.  

During the pendency of this appeal, the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49490-99 
(July 31, 2002). Where a law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected skin disorder under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change. See 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006); VAOPGCPREC 3-2000 (April 10, 2000); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

The RO considered the veteran's claim under the old and new 
regulatory criteria in January 2004 SOC. The Board will 
similarly apply both the old and the new versions of the 
criteria to the veteran's claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the former criteria, effective until August 30, 2002, 
Diagnostic Code 7819 provided that benign growths of the skin 
should be rated as scars, disfigurement, etc, and that unless 
otherwise provided, dependent upon location, extent and 
repugnant character of manifestation should be rated as for 
eczema.  Therefore the following levels of disability were 
provided:   

  With ulceration or extensive exfoliation or crusting, and           
50
   systemic or nervous manifestations, or exceptionally
   
repugnant....................................................
  With exudation or itching constant, extensive lesions, or           
30
   marked 
disfigurement.........................................
  With exfoliation, exudation or itching, if involving an             
10
   exposed surface or extensive 
area............................
  With slight, if any, exfoliation, exudation or itching, if 
on        0
   a nonexposed surface or small 
area...........................

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the current criteria, effective after August 30, 2002, 
Diagnostic Code 7819 provides for the following levels of 
disability.  7819 Benign skin neoplasms other than on the 
head, face or neck, should be rated as scars or impairment of 
function.  In this case, there is no impairment of function 
and the scars in question are stable, well-healed and 
superficial.  Therefore a 10 percent disability rating will 
be warranted on evidence of an effected area of 144 square 
inches (929 square centimeters) or greater.  Smaller areas of 
scarring will be assigned a noncompensable disability rating.  
See 38 C.F.R. § 4.31 (2006).   

As with the veteran's claim of entitlement to an increased 
disability rating for service connected bilateral pes planus, 
due to the veteran's failure to respond to VA the evidence of 
record regarding the nature and severity of this condition is 
limited to the results of the November 2001 examination.  At 
that time there was no finding of exfoliation, exudation or 
itching and the residuals were found to be limited to well-
healed nonsymptomatic scars which were not adherent to any 
underlying tissue and which were not painful on examination.  
Other than the appearance of the scar and a recurrence of one 
plantar wart, the veteran does not appear to suffer from any 
residuals of his corn removal or plantar warts.  

Accordingly, for the criteria in effect prior to August 30, 
2002, in order to qualify for the higher 10 percent rating 
there would have to be evidence of more than slight 
exfoliation, exudation or itching.  None was found on 
examination or complained of by the veteran, therefore, those 
criteria are not met.   For the criteria effective after 
August 30, 2002, in order to qualify for the 10 percent 
rating there would need to be evidence of scarring in excess 
of 144 square inches.  There is no indication that the 
scarring associated with the veteran's plantar wart removal 
residuals and recurrence is of such size as to warrant the 
higher rating.  

As with the discussion pertaining to the veteran's service-
connected pes planus above, the Board has considered whether 
or not there is a basis to award staged ratings as 
contemplated by the Court in Fenderson.  However, as the 
evidence of record clearly demonstrates that the veteran is 
not entitled to a compensable rating under either the former 
or the current rating criteria and as the evidence is limited 
to one VA examination, there is no basis for awarding a 
staged rating at any time during the appeals period. 

Therefore, for the reasons and bases set out above, the Board 
finds that the criteria have not been met for an increased 
(compensable) rating of the veteran's service-connected 
plantar wart removal residuals.  The noncompensable 
disability rating will be continued.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected pes planus is denied.    

Entitlement to an increased (compensable) evaluation of 
service-connected plantar wart removal residuals is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


